
	

114 HRES 279 IH: Urging respect for freedom of expression and human rights in Turkey.
U.S. House of Representatives
2015-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 279
		IN THE HOUSE OF REPRESENTATIVES
		
			May 20, 2015
			Mr. Grayson (for himself, Mr. Israel, Mr. Rush, and Mr. Lipinski) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Urging respect for freedom of expression and human rights in Turkey.
	
	
 Whereas Turkey is a constitutional, secular state with an ethnically, religiously, and culturally diverse population;
 Whereas Turkey has long been a modern democracy, an Organization for Security and Co-operation in Europe (OSCE) participating State, and a major North Atlantic Treaty Organization (NATO) ally to the United States;
 Whereas respect for universal human rights, especially freedom of expression, is essential to maintain a democratic, open society;
 Whereas prominent human rights monitors, including the U.S. Department of State, Bureau of Democracy, Human Rights and Labor, the OSCE Representative on Freedom of the Media, Freedom House, and Human Rights Watch, have expressed concern about the erosion of freedom of expression under President Recep Tayyip Erdogan and the Justice and Development Party (AKP);
 Whereas the Government of Turkey has increasingly conducted widespread intimidation and manipulation of media, private companies, and other civil society actors through a number of means, including active interference in their operations and regulatory action to compel government-friendly outcomes;
 Whereas, in recent years, criminal prosecution or intimidation based on overly broad terrorism laws and other measures taken by authorities in Turkey have been widely criticized as ideologically driven and unusually severe;
 Whereas several members of independent media groups in Turkey have been arrested on questionable charges;
 Whereas following protests in late 2013 and early 2014, authorities in Turkey banned Twitter and YouTube for two weeks until the Constitutional Court of Turkey overturned the ban; and
 Whereas, on April 6, 2015, Turkey again blocked access to Twitter and YouTube for several hours and threatened to ban Google: Now, therefore, be it
	
 That the House of Representatives— (1)calls on the Government of Turkey to immediately lift restrictions on freedom of expression, including expression online or in social media;
 (2)urges the Government of Turkey to fully respect universal human rights consistent with its OSCE commitments; and
 (3)reaffirms the United States long-standing partnership and friendship with the people of Turkey.  